DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9,11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathi U.S. Patent Application Publication No. 2014/0234066.
Claim 1, Mathi teaches a transport device 1 comprising: a position detection portion 2 for detecting a position of a parcel P, the position detection portion 2 including a sensor provided above an accumulation portion LLH for parcels PC P0027; a holding portion 6 for holding a parcel P, the holding portion P being attached to an arm 8; a driving portion P0030 for driving the holding portion 6 and the arm 8; and a control portion P0030 for controlling the position detection portion 2 and the driving portion to perform, as one cycle, a procedure to detect a position of a parcel P using the position detection portion, select parcels based on a predetermined condition, and set priority for the selected parcels P, and a procedure to refer to a result of the detection performed by the position detection portion 2, and cause the holding portion 6 to take out one or more parcels P from the accumulation portion LLH in accordance with the priority to transport the parcels P to a predetermined location via Z, and for excluding, from parcels P to be taken out, a second parcel P that is present within a predetermined distance from a first parcel P and has priority lower than the priority of the first parcel P, during the one cycle, and for controlling the position detection portion 2 and the driving portion P0030 to perform a new cycle again if a parcel P having the set priority is not present after exclusion P0042.  
Claim 2, Mathi teaches the predetermined distance via 2 P0040 is determined based on a largest size of parcels P that are to be handled by the transport device 1 P0045.
Claims 3 and 16, Mathi teaches the control portion P0040 selects a predetermined number of parcels P that do not overlap each other as viewed from above by the holding portion 6 Fig. 3, in descending order of a height of an upper end position of each parcel P, and sets the priority for the selected parcels P in descending order of the height of the upper end position P0033.  
Claim 14, Mathi teaches transport method via 1 comprising: detecting a position of a parcel P at 2, by using a position detection portion 2 including a sensor provided above an accumulation portion LLH for parcels P P0027; holding a parcel P by a holding portion 6 attached to an arm 8; driving the holding portion 6 and the arm 8; and controlling the position detection portion 2 and the driving to perform, as one cycle, a procedure to detect a position of a parcel P using the position detection portion 2, select parcels P based on a predetermined condition P0040, and set priority for the selected parcels P0014, and a procedure to refer to a result of the detection performed by the position detection portion 2, and cause the holding portion 6 to take out one or more parcels P from the accumulation portion LLH in accordance with the priority to transport the parcels P to a predetermined location via Z, and for excluding, from parcels P to be taken out, a second parcel P that is present within a predetermined distance from a first parcel P and has priority lower than the priority of the first parcel P, during the one cycle, and for controlling the position detection portion 2 and the driving portion via controls to perform a new cycle again if a parcel P having the set priority is not present after exclusion P0045.  
Claim 15, Mathi teaches the predetermined distance is determined based on a largest size of parcels P that are to be handled by the transport device 1 P0045.  
Claim(s) 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eto U.S. Patent No. 9,757,858.
Claim 9. , Eto teaches a transport device 100 comprising: a position detection portion 111 for detecting a position of a parcel 151 accumulated in an accumulation portion 150; a holding portion 107 for holding a parcel 151 by suctioning the parcel 151 by means of a negative pressure via 108, the holding portion 107 being attached to an arm 106; a touch detection portion 202,112 for detecting that a leading end portion of the holding portion 107 has touched a parcel 151; a pressure detection portion 203 for detecting a pressure within the holding portion 107; a driving portion 102 for driving the holding portion 107 and the arm 106; and a control portion 204 for referencing a result of the detection performed by the position detection portion 111, and controlling via 204 the driving portion 102 to cause the holding portion 107 to take out a parcel 151 from the accumulation portion 150 to transport the parcel 151 to a predetermined location, wherein the control portion 204 performs error processing when, after it is detected by the touch detection portion 202,112 that the leading end portion of the holding portion 107 has touched a parcel 151, the control portion 204 determines that the pressure detected by the pressure detection portion 203 does not become smaller than a threshold in a predetermined time C5 L15-67.  
Claim 10, Eto teaches an output portion for outputting information via 204, wherein the error processing is processing to cause the output portion to output information indicating that an error has occurred C5 L45-67.  
Claim 11, Eto teaches a transport device 100 comprising: a position detection portion 111 for detecting a position of a parcel 151 accumulated in an accumulation portion 150; a holding portion 107 for holding a parcel 151 by suctioning the parcel 151 by means of a negative pressure using a plurality of suctioning portions 108, the holding portion 107 being attached to an arm 106; a pressure detection portion 112,203 for detecting a pressure within each of the plurality of suctioning portions 108; a driving portion 102 for driving the holding portion 107 and the arm 106; and a control portion 204 for referencing a result of the detection performed by the position detection portion 111, and controlling the driving portion 102 to cause the holding portion 107 to take out a parcel 151 from the accumulation portion 150 to transport the parcel 151 to a predetermined location, wherein, when the control portion 204 determines that, after the holding portion 107 has lifted a parcel 151, the parcel 151 falls (unstable) from the holding portion 107, the control portion 204 refers to a result of the detection performed by the pressure detection portion 203,112, and controls the driving portion 102 to move the holding portion 107 toward a suctioning portion via108 within which the pressure has increased earlier than within another suctioning portion 108, and to cause the holding portion 107 to again lift the parcel 151 C5 L15-67.  
Claim 12, Eto teaches a transport device 100 comprising: a position detection portion 111 for detecting a position of a parcel 151 accumulated in an accumulation portion 150; a holding portion 107 for holding a parcel 151 by suctioning the parcel 151 by means of a negative pressure using a plurality of suctioning portions 108, the holding portion 107 being attached to an arm 106; a driving portion 102 for driving the holding portion 107 and the arm 106; and a control portion 204 for referencing a result of the detection performed by the position detection portion 111, and controlling the driving portion 102 to cause the holding portion 107 to take out a parcel 151 from the accumulation portion 150 to transport the parcel 151 to a predetermined location, wherein, when the control portion 204 determines that there are a plurality of parcels 151 that can be held at a time by the holding portion 107, the control portion 204 causes the holding portion 107 to hold the plurality of parcels 151 at a time Abstract.  
Claim 13, Eto teaches a the driving portion 102 can individually control pressures within the plurality of suctioning portions 108, and if the control portion 204 causes the holding portion 107 to hold the plurality of parcels 151 at a time, the control portion 204 controls the driving portion 102 to set a different timing of release for each of the plurality of parcels 151 at the predetermined location.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathi U.S. Patent Application Publication No. 2014/0234066 in view of Eto U.S. Patent No. 9,757,858.
Claims 4 and 7, Mathi does not teach as Eto teaches a touch detection portion 202,112 for detecting that a leading end portion of the holding portion 107 has touched a parcel 151; and a pressure detection portion 203 for detecting a pressure within the holding portion 107, wherein the holding portion 108 has a suctioning portion for suctioning a parcel 151 by means of a negative pressure, and the control portion 204 performs error processing if, after it is detected by the touch detection portion 202,112 that the leading end portion of the holding portion 107 has touched a parcel 151, the pressure detected by the pressure detection portion 203 does not become smaller than a threshold in a predetermined time C4 L40-67; C5 L1-25. It would be obvious to one of ordinary skill to use the gripper configuration of Eto into the invention of Mathi for additional stability and control.
Claims 5 and 18, Mathi does not teach as Eto teaches an output portion via 204 for outputting information, wherein the error processing is processing to cause the output portion to output information indicating that an error has occurred C5 L45-67. It would be obvious to one of ordinary skill to use the gripper configuration of Eto into the invention of Mathi for additional stability and control.  
Claims 6 and 18, Mathi does not teach as Eto teaches the holding portion 107 has a plurality of suctioning portions 108 Fig. 1 for suctioning a parcel 151 by means of a negative pressure, the transport device 100 further comprises a pressure detection portion 203 for detecting a pressure via 112 within each of the plurality of suctioning portions 108, and if, after the holding portion 107 has lifted a parcel 151, the parcel falls (being unstable) from the holding portion 107, the control portion 204 refers to a result of the detection performed by the pressure detection portion via 203, and controls via 204 the driving portion via 102 to move the holding portion 107 toward a suctioning portion 108 within which the pressure has increased earlier than within another suctioning portion, and to cause the holding portion 107 to again lift the parcel 151 C5 L15-67. It would be obvious to one of ordinary skill to use the gripper configuration of Eto into the invention of Mathi for additional stability and control.
Claim 7, Mathi does not teach as Eto teaches the holding portion 107 has a plurality of suctioning portions 108 for suctioning a parcel 151 by means of a negative pressure, and if there are a plurality of parcels 151 that can be held at a time by the holding portion 107, the control portion 204 causes the holding portion 107 to hold the plurality of parcels 151 at a time C3 L10-35. It would be obvious to one of ordinary skill to use the gripper configuration of Eto into the invention of Mathi for additional stability and control. 
Claims 8 and 20, Mathi does not teach as Eto teaches the driving portion 102 can individually control pressures within the plurality of suctioning portions 108, and if the control portion 204 causes the holding portion 107 to hold the plurality of parcels 151 at a time, the control portion 204 controls the driving portion 102 to set a different timing of release for each of the plurality of parcels 151 at the predetermined location C8 L40-60. It would be obvious to one of ordinary skill to use the gripper configuration of Eto into the invention of Mathi for additional stability and control.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS